Citation Nr: 0112735	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-08 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right fifth metacarpal, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  The veteran, who had active service from December 
1975 to November 1979, appealed that decision to the Board.


FINDINGS OF FACT

1.  The RO obtained all evidence necessary for an equitable 
disposition of this appeal.

2.  The veteran's fracture of the right fifth metacarpal is 
currently productive of subjective complaints of weakness and 
pain on use of five minutes or more, an occasional cramping 
sensation, loss of dexterity, and clinical findings of 
hypertrophy, decreased strength, lack of endurance, old 
healed fracture deformity of the right fifth metacarpal bone, 
degenerative arthritic changes in the distal interphalangeal 
joint of the little finger, and full range of motion.  


CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 10 
percent for residuals of a fracture of the right fifth 
metacarpal have not been met.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§ 4.73, Diagnostic Code 5309 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned an increased rating for his service-connected 
residuals of a fracture of the right fifth metacarpal, which 
is presently rated at 10 percent disabling.  

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  In this case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim and that the RO made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  The Board notes that the 
veteran was provided VA examinations, the most recent of 
which occurred in October 1999.  Additionally, the Board 
observes that there is no indication that there are any 
outstanding pertinent medical records.  As a result, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal, and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to the veteran's 
claim.  Accordingly, while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, the Board finds that there is no prejudice to the 
veteran in proceeding with this appeal, as the requirements 
under the new law have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (when the Board addresses a 
matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  See 
38 C.F.R. § 4.7.  Additionally, after careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  See 38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making a disability 
evaluation.  See 38 C.F.R. § 4.1.  However, the current level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

When evaluating disabilities of the musculoskeletal system, 
as in the present case, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).

The history of this appeal is as follows.  In an October 1992 
rating decision, the RO granted service connection for a 
fracture of the right fifth metacarpal and assigned a 
noncompensable rating, effective from March 1992.  In 
September 1999, the veteran filed a claim for an increased 
rating.  In a December 1999 rating decision, the RO increased 
this rating to 10 percent, effective from September 1999, on 
the basis of findings of hypertrophy over the right fifth 
metacarpal, decreased strength noted on examination, 
especially of the right fifth little finger, and subjective 
complaints.  It is this rating decision with which the 
veteran disagrees.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993)(when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated).

The evidence of record includes the veteran's statement as 
part of his September 1999 claim that he experiences severe 
stiffness, cramps and has basically lost the use of his right 
hand.  In his notice of disagreement, received in February 
2000, the veteran indicated that in cold weather his hand is 
"virtually useless."  He also stated that he had been told 
that he still had a broken bone in his hand.  In his 
substantive appeal, received in April 2000, the veteran 
stated that the injury affected his muscles to the point 
where he could not hold a hammer, wrench, screw driver, or 
anything.  He stated that the muscles would cramp up to the 
point that he could not even hold a pencil.  

In October 1999, the veteran underwent a VA examination.  He 
reported experiencing flare-ups, and indicated that the 
severity and frequency of the flare-ups depended on the 
degree of activity.  The veteran reported that these flare-
ups were precipitated by activities such as twisting and 
writing for periods of five minutes at a time.  In addition, 
the veteran related that the occasional cramping sensations 
he experienced in his right hand limited the length of time 
that he was able to write, and rendered the hand unusable.  
The veteran complained also of a loss of some dexterity with 
continued use, something not observed during the course of 
the clinical examination.  The clinical examination conducted 
at this time revealed the existence of hypertrophy over the 
right fifth metacarpophalangeal area.  A decrease in right 
hand strength, especially in the fifth finger, in comparison 
to the left hand was observed.  The examiner found that the 
veteran had full range of motion of the wrist and of each 
finger at the metacarpophalangeal, distal interphalangeal and 
proximal interphalangeal joints.   The radiology report 
accompanying the VA examination reflects that the x-rays of 
the veteran's right hand show an old healed fracture 
deformity of the fifth metacarpal bone with mild degenerative 
arthritic changes involving the distal interphalangeal joint 
of the little finger.  The VA examiner diagnosed, in 
pertinent part, degenerative joint disease of the distal 
interphalangeal joint of the fifth finger and an old healed 
fracture of the fifth metacarpophalangeal joint.

The record contains copies of VA outpatient treatment records 
dated from September 1999 to April 2000, although those 
records do not make any references to the disability 
presently on appeal.  

As mentioned earlier, the RO assigned a 10 percent rating for 
the veteran's residuals of a fracture of the right fifth 
metacarpal pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5309.  See 38 C.F.R. § 4.56.  According to the March 
2000 Statement of the Case, since the rating schedule does 
not have a diagnostic code specifically for the residuals of 
a right fifth metacarpal fracture, the RO rated the service-
connected disability analogous to a muscle injury, based on 
the atrophy over the right fifth finger, and analogous to 
limitation of motion of the wrist.  DC 5309 provides for a 
minimum 10 percent evaluation for limitation of motion of 
intrinsic muscles of the hand, which control grasping 
movements and delicate manipulative movements.  This is the 
highest rating available under DC 5309.  As noted above the 
basis for the 10 percent rating was hypertrophy over the 
right fifth metacarpal, decreased strength, especially of the 
right fifth little finger and subjective complaints.  

The Board has thoroughly reviewed the evidence of record and 
finds that the evidence warrants a 10 percent rating, but no 
higher.  As noted above there is no higher rating available 
under DC 5309.  In addition, since the medical evidence of 
record provides no evidence of ankylosis in the right fifth 
metacarpal, a rating under DC 5227 is not justified.  
Moreover, even rating the veteran's disability by analogy to 
ankylosis under DC 5227, that diagnostic code provides for no 
more than a noncompensable rating.  As for the veteran's 
complaints of pain and loss use of the right hand on 
continuous use, the Board notes that the October 1999 VA 
examination reported a full range of motion of the wrist and 
of each finger at the metacarpophalangeal, distal 
interphalangeal and proximal interphalangeal joints.  
Additionally, the examiner noted no objective evidence of 
pain limiting motion during the examination, and showed good 
dexterity in the right hand.  As a result, the Board finds 
that these complaints of pain and loss of use are 
contemplated in the 10 percent rating assigned.  See 
38 C.F.R. §§4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.  
Additionally, while the Board acknowledges the x-ray findings 
of mild degenerative arthritic changes in the distal 
interphalangeal joint of the little finger, in the absence of 
objective evidence of limited motion in the right fifth 
finger, there is no basis for assigning a separate rating for 
arthritis in this case.  See VAOPGREC 9-98.

In reaching a decision in this matter, the Board considered 
the history of the veteran's residuals of the fracture to the 
right fifth metacarpal, as well as the current clinical 
manifestations and the effect this disability may have on the 
veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2.  The 
nature of the disability has been reviewed, as well as the 
functional impairment which may be attributed to the 
veteran's disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 206-7.  However, the evidence does not 
reflect symptomatology that warrants a higher disability 
rating.  Should the veteran's disability change in the 
future, he may apply for an increased rating at any time, but 
at the present time the Board finds no basis for assignment 
of a disability evaluation in excess of 10 percent for 
residuals of the fracture to the right fifth metacarpal.  See 
38 C.F.R. § 4.1.  

In reviewing the foregoing, the Board has been cognizant of 
the provisions of 38 U.S.C.A. § 5107(b).  However, there is 
not such a balance of the positive evidence with the negative 
evidence to allow for application of the benefit-of-the-doubt 
rule.  Further, the Board notes that the VA Schedule for 
Rating Disabilities contemplates average impairment in 
employability and assigns percentages to reflect such 
impairment.  38 C.F.R. § 4.1.  In the present case, although 
the evidence shows that this disability affects the veteran's 
dominant hand, the evidence does not reflect that it has 
caused marked interference with employment (i.e., beyond that 
already contemplated under the schedular criteria in the 
currently assigned 10 percent rating), or necessitated any 
recent period of hospitalization, such that consideration of 
an extra-schedular rating is warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

The claim for an increased rating for residuals of a fracture 
of the fifth metacarpal, currently rated as 10 percent 
disabling, is denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

